UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

Alexandria L. Wieneke,

                              Plaintiff,

v.                                                           CASE # 18-cv-00637

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          KENNETH R. HILLER, ESQ.
 Counsel for Plaintiff                                       AMY C. CHAMBERS, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  MARIA PIA FRAGASSI
OFFICE OF REG’L GEN. COUNSEL – REGION II                     SANTANGELO, ESQ.
 Counsel for Defendant                                       RICHARD W. PRUETT, ESQ.
26 Federal Plaza – Room 3904                                 LAURA RIDGELL BOLTZ, ESQ.
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the Plaintiff’s motion for judgment on the administrative

record is DENIED, the Defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.
I.      RELEVANT BACKGROUND

        A.         Factual Background

        Plaintiff was born on October 14, 1968, and graduated high school. (Tr. 48, 170, 814).

Generally, Plaintiff’s alleged disability consists of depression, cervical myelopathy, paraplegia,

cervical myofascial pain, cord compression myelopathy, neurogenic bladder, and traumatic brain

injury. (Tr. 208). Her alleged disability onset date is December 5, 20101. (Tr. 15). She previously

worked in construction, production and as a day laborer. (Tr. 198).

        B.         Procedural History


        On September 9, 2014, Plaintiff applied for a period of Supplemental Security Income

(“SSI”) benefits, under Title XVI, of the Social Security Act. (Tr. 15, 135). Plaintiff’s application

was initially denied, after which she timely requested a hearing before an Administrative Law

Judge (“the ALJ”). On July 13, 2017, Plaintiff appeared before the ALJ, Stephen Cordovani. (Tr.

11-36). On October 4, 2017, ALJ Cordovani issued a written decision finding Plaintiff not disabled

under the Social Security Act. (Tr. 11-36). On April 6, 2018, the Appeals Council (“AC”) denied

Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the Commissioner.

(Tr. 1-4). Thereafter, Plaintiff timely sought judicial review in this Court

        C.         The ALJ’s Decision

        Generally, in his decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant has not engaged in substantial gainful activity since May 14, 2013, the date
        the claimant became disabled (20 C.F.R. 404.1571 et seq., and 416.971 et seq.).



        1
            The ALJ reopened Plaintiff’s prior application submitted August 12, 2013. (Tr. 15).

                                                               2
2. From May 14, 2013 through April 12, 2015, the period during which the claimant was
   under a disability, the claimant had the following severe impairments: obesity,
   degenerative disc disease of the cervical spine with ACDF of C5-C6 to C6-C7 and cervical
   myelopathy, asthma, chronic obstructive pulmonary disease (COPD), neurogenic bladder
   and lumbar degenerative disc disease (20 C.F.R. 416.920(c)).

3. From May 14, 2013 through April 12, 2015, the claimant did not have an impairment
   or combination of impairments that met or medically equaled the severity of an impairment
   listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 416.920(d), 416.925 and
   416.926).

4. After careful consideration of the entire record, I find that, from May 14, 2013 through
   April 12, 2015, the claimant had the residual functional capacity to perform sedentary work
   as defined in 20 C.F.R. 416.967(a) except she can occasionally climb ramps and stairs,
   occasionally balance, and never kneel, crouch, crawl, or climb ladders, ropes, or scaffolds.
   She can perform no overhead work and frequently reach, handle, finger, and feel. She can
   less than frequently rotate, flex, and extend his (sic) neck. She must avoid concentrated
   exposure to fumes, odors, dusts, gases, poor ventilation and other respiratory irritants. She
   can sit for less than six hours per day and stand and walk less than two hours per day.

5. The claimant was a younger individual age 45-49, on the established disability onset date
   (20 C.F.R. 416.963).

7. The claimant has at least a high school education and is able to communicate in English
   (20 C.F.R. 416.964).

8. The claimant's acquired job skills do not transfer to other occupations within the residual
   functional capacity defined above (20 C.F.R. 416.968).

9. From May 14, 2013 through April 12, 2015, considering the claimant's age, education,
   work experience, and residual functional capacity, there were no jobs that existed in
   significant numbers in the national economy that the claimant could have performed (20
   C.F.R. 416.960(c) and 416.966).

10. The claimant was under a disability, as defined by the Social Security Act, from May 14,
    2013 through April 12, 2015 (20 C.F.R. 416.920(g)).

11. The claimant has not developed any new impairment or impairments since April 13, 2015,
    the date the claimant's disability ended. Thus, the claimant's current severe impairments
    are the same as that present from May 14, 2013 through April 12, 2015.

12. Beginning April 13, 2015, the claimant has not had an impairment or combination of
    impairments that meets or medically equals the severity of one of the impairments listed
    in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 416.994(b)(5)(i)).




                                                 3
      13. Medical improvement occurred as of April 13, 2015, the date the claimant's disability
          ended (20 C.F.R. 416.994(b)(1)(i)).

      14. The medical improvement that has occurred is related to the ability to work because there
          has been an increase in the claimant's residual functional capacity (20 C.F.R.
          416.994(b)(1)(iv)(A)).

      15. After careful consideration of the entire record, I find that, beginning April 13, 2015, the
          claimant has had the residual functional capacity to perform sedentary work as defined in
          20 C.F.R. 416.967(a) except she can occasionally climb ramps and stairs, occasionally
          balance, and never kneel, crouch, crawl, or climb ladders, ropes, or scaffolds. She can
          perform no overhead work and frequently reach, handle, finger, and feel. She can less than
          frequently rotate, flex, and extend her neck. She must avoid concentrated exposure to
          fumes, odors, dusts, gases, poor ventilation and other respiratory irritants. She can
          alternate between sitting and standing at the work station.

      16. The claimant is still unable to perform past relevant work (20 C.F.R. 416.965).

      17. The claimant's age category has not changed since April 13, 2015 (20 C.F.R. 416.963).

      18. The claimant's education level has not changed (20 C.F.R. 416.964).

      19. Beginning April 13, 2015, transferability of job skills is not material to the determination
          of disability because using the Medical-Vocational Rules as a framework supports a
          finding that the claimant is "not disabled," whether or not the claimant has transferable
          job skills (See SSR 82-41 and 20 C.F.R. Part 404, Subpart P, Appendix 2).

      20. Beginning April 13, 2015, considering the claimant's age, education, work experience,
          and residual functional capacity, there have been jobs that exist in significant numbers in
          the national economy that the claimant can perform (20 C.F.R. 416.960(c) and 416.966).

      21. The claimant's disability ended April 13, 2015, and the claimant has not become disabled
          again since that date (20 C.F.R. 404.1594(1)(8)).
(Tr. 15-40).


II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff’s brief has numerous arguments, all of which only apply to after the closed period.

In the layout of her brief, she makes essentially three separate arguments in support of her motion

for judgment on the pleadings but then under each heading she presents additional arguments.

                                                       4
First, Plaintiff argues the ALJ failed to address and analyze evidence of her impairments and failed

to account for them in the RFC. (Dkt. No. 14 at 15 [Pl.’s Mem. of Law]). Second, the ALJ’s RFC

is unsupported by substantial evidence. (Dkt. No. 14 at 25). Lastly, Plaintiff argues the ALJ failed

to further develop the record as necessary. (Dkt. No. 14 at 27).

       B.      Defendant’s Arguments

       In response, Defendant asserts via three responsive arguments that substantial evidence

supported the ALJ’s decision and presents three arguments. First, Defendant argues the ALJ

properly considered whether Plaintiff met or medically equaled a listing. (Dkt. No. 16 at 20 [Def.’s

Mem. of Law]). Second, the ALJ reasonably assessed and adopted the medical opinions and more

specifically addressed in this opinion. (Dkt. No. 16 at 22). Third, the ALJ reasonably relied more

heavily on the objective medical evidence than Plaintiff’s subjective complaints. (Dkt. No. 16 at

24).

III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct




                                                     5
legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:


                                                      6
       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       As discussed above and at length in Defendant’s brief, Plaintiff makes numerous

arguments. (Dkt. No. 16 at 15). Within 15 pages, Plaintiff has over 90 case citations with little

analysis or application to the facts of this case. Plaintiff appears to merely assert all possible

arguments in Social Security matters, whether or not such arguments actually apply to this case.

Issues that are not sufficiently argued in a plaintiff’s briefs are considered waived. See Poupore v.

Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (“Issues not sufficiently argued in the briefs are

considered waived and normally will not be addressed on appeal.”).

       In support of boilerplate statements, Plaintiff repeatedly cites to “Tr. 1-1391” as evidentiary

support, which constitutes the entire record. (Dkt. No. 15 at-30). For example, Plaintiff states “the

combination of Plaintiff’s impairments may cause off-task time and missed work. (Tr. 1-1391).”

(Dkt. No. 14 at 22). The Court is not required to comb the record in search of evidence in support

of Plaintiff's position. See, e.g., Dietrich v. E.I. Du Pont de Nemours & Co., No. 02–CV–678S,

2004 WL 2202656, *9, n8 (W.D.N.Y. Sept. 28, 2004) (“[n]ot only has Plaintiff failed to provide

any of his own medical evidence in support of his prima facie case, but he has also failed to include

citations to the medical records Defendant included as exhibits in its moving papers. It is not this

Court's duty, obligation or function to search the record for evidence supporting Plaintiff's case,



                                                     7
and this Court declines to do so.”). Plaintiff never argues there was a misapplication of the medical

improvement standard but rather that the RFC, after the date of medical improvement was found,

is not supported by substantial evidence. It is disingenuous to argue the only errors by the ALJ

occurred after the closed period, particularly in regard to the mental impairments that were not

found severe, while simultaneously arguing they were long-standing, chronic impairments.

Similarly, Plaintiff argues the ALJ failed to account for off-task and missed workday limitations

due to chronic pain and urinary issues, but only after the date of medical improvement, despite

also arguing they were long-standing and chronic. (Dkt. No. 14 at 25).

       Plaintiff’s brief also cites extensively to medical records prior to April 2015, when the ALJ

found Plaintiff was disabled. The ALJ found Plaintiff disabled from May 14, 2013 through April

12, 2015. Therefore, the issue is whether her improved functional abilities allowed her to be able

to work as of April 13, 2015. Once the Commissioner determines that a claimant is disabled, he

“is entitled to a presumption that the classification will not change unless the condition, governing

statutes, or regulations change.” Nascimento v. Colvin, 90 F. Supp. 3d 47, 53 (E.D.N.Y. 2015)

(citation omitted). Thus, if the ALJ finds the claimant disabled for a closed period, that finding

“must be demonstrated by substantial evidence of medical improvement in the claimant’s

impairment or combination of impairments such that the claimant is now able to engage in

substantial gainful activity.” Id. (citing Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002)); see

also 20 C.F.R. §§ 404.1594(a), 416.994(a) (effective Aug. 24, 2012 to Mar. 26, 2017). In the

instant case, the Court finds the ALJ’s decision of medical improvement was supported by

substantial evidence.




                                                     8
   A. The ALJ properly addressed all physical and mental impairments

       Subsequent to April 2015, at step two, the ALJ determined that Plaintiff had “severe”

impairments including obesity, degenerative disc disease of the cervical spine with ACDF of C5-

C6 to C6-C7 and cervical myelopathy, asthma, COPD, neurogenic bladder, and lumbar

degenerative disc disease (Tr. 19, 29). The ALJ found Plaintiff’s irritable bowel syndrome,

depression, personality disorder, and post-traumatic stress disorder (PTSD) nonsevere (Tr.19-21,

29), and Plaintiff’s alleged history of traumatic brain injury in 2009 not medically determinable.

(Tr. 19). These are the same findings for the previous period from May 2013 through April 2015,

which is not an issue on appeal. At step three, the ALJ found Plaintiff did not have an impairment

or combination of impairments that met or medically equaled an impairment listed at 20 C.F.R. Pt.

404, Subpt. P, App. 1, specifically assessing Listings 1.04 (spine), 12.04 (mental), 3.02 (COPD),

3.03 (asthma), and considered equivalency for neurogenic bladder which is not specifically listed

(Tr. 20-21, 29).

       Plaintiff claims the ALJ “failed to include and consider evidence” directly related to her

neurological and nerve disorders, LS degenerative disorder, posttraumatic stress disorder (PTSD),

personality disorder and other impairments disorders at Step Two.” (Dkt. No. 14 at 15). At step

two of the sequential evaluation process, the ALJ must determine whether the plaintiff has a severe

impairment that significantly limits her physical or mental ability to do basic work activities. See

20 C.F.R. §§ 404.1520(c), 416.920(c). The plaintiff bears the burden of presenting evidence

establishing severity. Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Miller v.

Comm'r of Social Sec., No. 05-CV-1371, 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008);

see also 20 C.F.R. §§ 404.1512(a), 416.912(a). In regard to the mental impairments, the ALJ’s

decision included discussion of evidence, including a consultative examination. Plaintiff asserts



                                                     9
the mental impairments were chronic and long-standing but even a psychiatrist in September 2014

(prior to the relevant time period), stated symptoms were well controlled with medication. (Tr.

794). Plaintiff also had normal mental status examinations from other providers in February 2015

and April 2015. (Tr. 600, 875, 878). Plaintiff testified that she had not sought any mental health

treatment since September 2014. (Tr. 66). Additionally, Plaintiff underwent a psychological

consultation with Dr. Santarpia in April 2015. (Tr. 814-17). Dr. Santarpia opined that Plaintiff had

no significant mental functional limitations other than a mild impairment in performing complex

tasks and making appropriate decisions. (Tr. 816). State agency psychologist Dr. Harding similarly

opined that due to a lack of any functional impediment, Plaintiff’s mental impairments were not

severe (Tr. 96). As discussed above, Plaintiff fails to point to any evidence of greater functional

limitations during the relevant time period.

       Plaintiff brings up various mental health diagnoses and argues they were not individually

considered. However, “[w]here an ALJ has omitted an impairment from step two of the sequential

analysis, other courts have declined to remand if the ALJ clearly considered the effects of the

impairment in the remainder of his analysis.” Chavis v. Astrue, No. 07-CV-0018, 2010 WL

624039, at *12 (N.D.N.Y. Feb.18, 2010); Lasiege v. Colvin, No. 12-CV-01398, 2014 WL

1269380, at *10-11 (N.D.N.Y. Mar. 25, 2014); Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d

Cir. 2013) (finding the alleged step two error harmless because the ALJ considered the plaintiff’s

impairments during subsequent steps); see also 20 C.F.R. § 404.1523, 416.923 (stating that the

ALJ is required to consider the “combined effect of all of [plaintiff’s] impairments without regard

to whether any such impairment, if considered separately would be of sufficient severity”). It has

been well established that “[b]ecause step two merely serves as a filter to screen out de minimis

disability claims, a finding of any severe impairment, whether attributable to a single condition or



                                                    10
a combination of conditions, is enough to satisfy its requirements.” Kessler v. Colvin, 48 F. Supp.

3d 578, 593 (S.D.N.Y. 2014) (citing Fortier v. Astrue, No. 10-CV-01688, 2012 WL 3727178, at

*9 (D. Conn. May 11, 2012)). Here the ALJ properly proceeded to and applied the “special

technique” at the second and third steps to evaluate alleged mental impairments. See Kohler v.

Astrue, 546 F.3d 260, 265 (2d Cir.2008).

       It appears one of Plaintiff’s arguments is also that the claimant’s mental impairments and

spine disorders were not properly considered under the listings at step three of the evaluation. (Dkt.

No. 14 at 19). Plaintiff cites regulations about personality disorder (listing 12.08) versus PTSD

(listing 12.15). However, the Regulations only require an ALJ to consider severe impairments at

step three. 20 C.F.R. § 404.1520(a)(4)(iii)(d). Even the case law cited by Plaintiff pertains to a

severe impairment being considered for a listing. (Dkt. No. 14 at 19). There were no severe mental

health impairments found at step two to even be considered at step three. The ALJ did assess listing

1.04 for the spinal issues. Plaintiff argues that there was a period of paralysis that would medically

equal the listing, however, that period occurred during the period for which she was already found

disabled. She had spinal surgery and physical therapy to remedy it. (Tr. 24, 51-54). Therefore, any

functional limitations from the paralysis, and possible medical equivalency arguments, were prior

to the period being considered.

       Another apparent argument is that the ALJ failed to account for the need to self-catheterize

four times a day (Dkt. No. 14 at 22), presumably claiming that there would be limitations in the

ability to concentrate or a need for additional bathroom breaks. However, Plaintiff fails to identify

or cite medical records about what functional limitations should have been adopted. In her brief

she made the broad, generalized statement that the “ALJ failed to account for any off-task or

missed workday limitations due to the combination of her chronic pain, numbness, urinary issues



                                                     11
and catheter use, panic attacks, stressors, and other symptoms, all well-supported by the

longitudinal record irrespective of the ALJ’s RFC findings. (Tr. 1-1391).” (Dkt. No. 14 at 25).

Again, issues that are not sufficiently argued in a plaintiff’s brief are considered waived. See

Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

   B. ALJ properly assessed medical opinion evidence

       Again, Plaintiff’s arguments are not clearly defined but she makes broad statements that

the ALJ gave improper weight to opinion evidence, failed to get a treating opinion, and

subsequently used lay opinion evidence in formulating the RFC. (Dkt. No. 14).

       Arguments that the ALJ failed to fully develop the record are baseless because the ALJ

cited to significant clinical findings, regarding Plaintiff’s physical and mental functional abilities

during the relevant time period, and also sent Plaintiff for both physical and mental consultative

examinations. It is well settled that an ALJ is entitled to rely upon the opinions of both examining

and non-examining State agency medical consultants, since such consultants are deemed to be

qualified experts in the field of social security disability. See 20 C.F.R. §§ 404.1512(b)(6),

404.1513(c), 404.1527(e), see also Baszto v. Astrue, 700 F. Supp. 2d 242, 249 (N.D.N.Y. 2010).

Similarly, the argument that the case should be remanded for lack of a treating physician opinion

is unpersuasive because it is not correct. See Scouten v. Colvin, No. 15-CV-76S, 2016 WL

2640350, at *4 (W.D.N.Y. May 10, 2016) (“[t]here is no error where ... an ALJ bases his RFC on

Plaintiff's own testimony” together with relevant medical evidence). The ALJ properly sought an

opinion of a consultative examiner to address the insufficiency in the record created by the lack of

a treating medical source opinion.

       Plaintiff argues that the opinion of the state agency psychologist, Dr. Harding, is not to be

relied upon because he did not personally examine Plaintiff. (Dkt. No. 14 at 28). This is not a valid



                                                     12
argument. See 20 C.F.R. § 416.927(e)(2)(i) (State agency medical consultants “are highly qualified

physicians, psychologists, and other medical specialists who are also experts in Social Security

disability evaluation”); Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The

report of a State agency medical consultant constitutes expert opinion evidence which can be given

weight if supported by medical evidence in the record.”).

       Consultative examiner Dr. Santarpia did not diagnose personality disorder, PTSD, or brain

injury, so Plaintiff argues the opinion should not be relied upon. (Dkt. No.14 at 21). Dr. Santarpia’s

role was not to just diagnose impairments but to determine mental functional limitations,

regardless of cause. His normal clinical findings supported his opinion that Plaintiff had only mild

limitations.

       Similarly, Plaintiff avers generally that the ALJ should not have relied on physical

consultative examiner Dr. Balderman’s opinion. (Dkt. No. 14 at 23-24). Plaintiff claims Dr.

Balderman’s opinion was “contradicted by the record as a whole”, dismayingly again citing to “Tr.

1-1391”, the entire record on appeal. Dr. Balderman’s opinion was supported by his own normal

clinical findings. (Tr. 819-820). Medical records from the relevant time period supported his

opinion. In May 2015, Plaintiff reported that her pain was better and physical therapy had helped

her gain strength in her hands. (Tr. 898). She also showed improved cervical range of motion. (Tr.

899). She also received injections that improved her symptoms. (Tr. 908). Physical therapy

resulted in improvement in her low-back pain and strength, and her ability for prolonged sitting.

(Tr. 859, 861, 864, 866-67). X-rays of Plaintiff’s lumbar spine in October 2015, showed only mild

spondylosis and facet arthropathy at L3-S1. (Tr. 931). In February 2016, Dr. Bath observed

Plaintiff’s gait was essentially normal and noted her pain was fairly well controlled .(Tr. 967-68).




                                                     13
In November 2016, Plaintiff reported improvement in her pain intensity on Pregabalin and

Amitriptyline, and overall described her functional levels as improved. (Tr. 1004).

        Notably, as ignored by Plaintiff, the ALJ did not adopt Dr. Balderman’s opinion. Dr.

Balderman found that Plaintiff’s only functional limitation was a mild limitation with frequent

changes of position to the head. (Tr. 820). The ALJ gave the opinion little weight, as it did not

include other severe impairments and functional limitations. (Tr. 34). Thus, the ALJ reasonably

relied not only on the opinion, but looked to the record as a whole to formulate Plaintiff’s RFC.

See 20 C.F.R. § 416.945(a)(3) (residual functional capacity is assessed based on all of the relevant

medical and other evidence in the record).

    C. Substantial Evidence of Improvement

        Medical findings show Plaintiff’s physical impairments had improved and subsequently

increased her RFC. By February 2015, Plaintiff was showing improvement from her back pain

along with increased strength in her hands and better range of motion with the help of physical

therapy. (Tr. 699-700). By the time she began pain management with Dr. Bath, Plaintiff’s

condition had improved and her functional abilities were consistent with the RFC. As of April

2015, Plaintiff had some restricted movement in her upper spine, but the rest of her spine was

normal and she displayed full strength in all major muscle groups. (Tr. 878). Special tests for nerve

root disease were negative. (Tr. 878). Her gait was normal, and she could walk several steps, then

tum, and come back. (Tr. 878). Her balance was easy, her arms swung at her sides, and she

accomplished turns smoothly. (Tr. 878). Her cranial nerves and deep tendon reflexes were grossly

intact. (Tr. 878).

        Dr. Balderman’s consultative examination confirmed Plaintiff’s functional abilities. On

examination, Dr. Balderman observed Plaintiff was in no acute distress, her gait was normal, and



                                                     14
she could walk on her heels and toes with difficulty. (Tr. 819). She could squat 30 percent of full.

(Tr. 819). Her stance was normal. (Tr. 819). She used no assistive device. (Tr. 819). She needed

no help changing for the exam or getting on and off the exam table. (Tr. 819). She was able to arise

from a chair without difficulty. (Tr. 819). Her lungs were clear to auscultation and had normal

diaphragmatic motion. (Tr. 819). Her cervical spine showed full flexion, extension, lateral flexion

bilaterally, and full rotary movement bilaterally. (Tr. 819). She had no scoliosis, kyphosis, or

abnormality in thoracic spine. (Tr. 819). Her lumbar spine had full flexion, extension, lateral

flexion bilaterally and full rotary movement bilaterally. (Tr. 819). Straight leg raising was negative

(normal) bilaterally. (Tr. 819-20). She had full range of motion of her shoulders, elbows, forearms,

and wrists bilaterally. (Tr. 820). She also had full range of motion of her hips, knees, and ankles

bilaterally. (T. 820). There was no evident subluxations, contractures, ankylosis, or thickening.

(Tr. 820). Her joints were stable and nontender with no redness, heat, swelling, or effusion. (Tr.

820). Her deep tendon reflexes were normal in all extremities. (Tr. 820). She had no sensory

deficits. (Tr. 820). Her strength in her upper and lower extremities was full at 5/5. (Tr. 820). There

was no muscle atrophy evident. (Tr. 820). Her hand and finger dexterity was intact, and her grip

strength was 5/5 bilaterally. (Tr. 820).

       In May 2015, Plaintiff reported that her pain was better and physical therapy had helped

her gain strength in her hands. (Tr. 898). She also showed improved cervical range of motion. (Tr.

899). She also received injections that improved her symptoms. (Tr. 908). Physical therapy

resulted in improvement in her low-back pain and strength, and her ability for prolonged sitting.

(Tr. 859, 861, 864, 866-67). X-rays of Plaintiff’s lumbar spine in October 2015, showed only mild

spondylosis and facet arthropathy at L3-S1. (Tr. 931). In February 2016, Dr. Bath observed

Plaintiff’s gait was essentially normal and noted her pain was fairly well controlled. (Tr. 967-68).



                                                     15
In November 2016, Plaintiff reported improvement in her pain intensity on Pregabalin and

Amitriptyline, and overall described her functional levels as improved. (Tr. 1004). Thus, the

medical evidence documented improved functioning consistent with the RFC, and the only

medical opinion on physical limitations given for the relevant time period suggested even less

restrictions than those found by the ALJ.

       The ALJ properly found Plaintiff’s claims of debilitating symptoms, as of April 13, 2015,

were inconsistent with both medical evidence and her reported activities. (Tr. 31, 34). See Dumas

v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983) (The evaluation of a Plaintiff’s subjective

complaints is a matter within the sole province of the ALJ, as trier of fact, to determine); Mimms

v. Sec’y of Health and Human Servs., 750 F.2d 180, 186 (2d Cir. 1984) (It is well within the

discretion of the agency to evaluate the veracity of Plaintiff’s subjective complaints and render an

independent judgment in light of the medical findings and other evidence regarding the true extent

of such symptomatology). The bald assertions that “plaintiff is credible. SSR 16-3p” is again not

sufficiently argued and considered waived. (Dkt. No. 14 at 27). As outlined above, clinical findings

demonstrated Plaintiff retained greater functional abilities than she claimed. See 20 C.F.R. §

416.929(c)(4) (stating an ALJ must consider whether there are conflicts between a claimant’s

statements and the rest of the evidence); Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (In

determining a claimant’s residual functional capacity, an ALJ must evaluate a claimant’s

subjective complaints and determine whether they are consistent with the record as a whole).

       The ALJ also reasonably noted that Plaintiff’s activities of driving, shopping, cooking,

sometimes fishing and hunting, and reporting to her doctor that she was working on a chicken

coop, were inconsistent with her claims of debilitating symptoms. (Tr. 34, 220-221, 969). See 20

C.F.R. § 416.929(c)(3)(i) (stating an ALJ must consider a claimant’s activities); Rusin v. Berryhill,



                                                     16
726 F. App'x 837, 840 (2d Cir. 2018) (severe limitations claimed by the plaintiff were inconsistent

with the plaintiff's report that he “cooked simple meals daily, left the house daily, can drive, and

shopped for groceries every two weeks”); Poupore, 566 F.3d at 307 (ALJ may rely on such

activities to show that a claimant’s allegation that she was disabled was not consistent with the

medical and other evidence). Thus, the ALJ provided well-supported reasons why he did not fully

accept Plaintiff’s subjective complaints.

       Indeed, the substantial evidence standard is so deferential that there could be “two contrary

rulings on the same record [and both] may be affirmed as supported by substantial evidence.”

Cage, 692 F.3d at 127 (citing Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966)).

“[O]nce an ALJ finds facts, [the Court] can reject those facts only if a reasonable factfinder would

have to conclude otherwise.” Brault, 683 F.3d at 448 (emphasis in original; internal quotation

omitted). Some of Plaintiff’s arguments are a disagreement with how the ALJ evaluated the

evidence. See Dkt. No. 14. When substantial evidence of record supports the ALJ’s determination

of the facts, the Court must defer to the ALJ’s decision. See Vilardi v. Astrue, 447 Fed. App’x 271,

272 (2d Cir. Jan. 10, 2012) (summary order); Rouse v. Colvin, No. 14-CV-817S, 2015 WL

7431403, at *6 (W.D.N.Y. Nov. 23, 2015) (unpublished). In this case, the ALJ meticulously

weighed the medical evidence, including treatment notes, objective findings, medical opinions,

and Plaintiff's testimony to reach an RFC determination that reflected his analysis of the credible

evidence of record. (Tr. 29-36).



ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 14) is

           DENIED; and it is further



                                                    17
      ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 16) is

          GRANTED.




Dated: November 4, 2019                        J. Gregory Wehrman
       Rochester, New York                     HON. J. Gregory Wehrman
                                               United States Magistrate Judge




                                              18
